Citation Nr: 0841592	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  04-25 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of pneumothorax and misdiagnosis of deep vein 
thrombosis due to treatment by the Department of Veterans 
Affairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran had active service from September 1971 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim for 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for pneumothorax and misdiagnosis of deep 
vein thrombosis (DVT).  In June 2006, a hearing was held at 
the RO before the undersigned member of the Board.  In March 
2007, the Board remanded this case.


FINDINGS OF FACT

1.  Competent medical evidence indicates that the veteran's 
chronic obstructive pulmonary disease (COPD) preexisted his 
VA hospitalization from October to November 2000, and did not 
worsen as result of that VA treatment; medical evidence 
indicates that the veteran has no residual additional 
disability due to that VA medical care/treatment including 
residuals of a pneumothorax.

2.  Competent medical evidence demonstrates that the veteran 
developed DVT of the right lower extremity in March 2001 and 
that the DVT was not the result of VA medical care/treatment 
from October to November 2000.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of 
pneumothorax and DVT due to treatment by VA have not been 
met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.361 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent to the claimant in March 2001.  
Thereafter, additional VCAA letters were sent in March and 
May 2007, which cumulatively fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letters told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notifications: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; and (3) informed the claimant 
about the information and evidence that the claimant is 
expected to provide.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Mayfield III).  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's medical records have been 
obtained, to the extent available.  On Remand, the Board 
requested the pertinent medical records from University 
Community Hospital and Bay Area Primary Care.  Those 
facilities sent the available records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  VA 
medical evaluations of the issues at hand were conducted in 
June and July 2008, to include a review of the claims file.  
See 38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).



Competency and Credibility

The veteran contends that he was admitted to a VA hospital 
for evaluation of swelling in his lower extremities in late 
October 2000, and that he subsequently sustained a 
pneumothorax when his lung was punctured while undergoing 
medical treatment.  The veteran testified that he had no 
significant respiratory problems before his admission to the 
VA hospital, and that he has had chronic problems ever since 
the pneumothorax.  He also asserted that VA never followed up 
on the swelling in his legs and that about a week to 10 days 
after his release, he went to his private doctor and was 
diagnosed with DVT.  He contends that his respiratory 
problems and DVT are related to the VA care.

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a factual issue.

However, although the veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple medical assessment.  See 
Jandreau; see also Woehlaert.  The claimant is not competent 
to provide more than simple medical observations.  The 
current medical assessment may not be made via lay 
observation alone and the veteran is not competent to provide 
a complex medical opinion.  See Barr.  Thus, the veteran's 
lay assertions are not competent or sufficient in this 
regard.  Likewise, lay evidence has been submitted; however, 
those individuals who submitted statements also are not shown 
to be able to make complex medical assessments.  


Compensation under 38 U.S.C.A. § 1151

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
the veteran's claim was received after October 1, 1997.  
Thus, 38 C.F.R. § 3.361 is for application.

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped. VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C.§ 1718.  It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and (iii) 
whose day-to-day activities are subject to supervision by the 
Secretary of Veterans Affairs. A Department facility is a 
facility over which the Secretary of Veterans Affairs has 
direct jurisdiction.

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction

38 C.F.R. § 3.361(g) provides for benefits which are payable 
under 38 U.S.C. § 1151 for a veteran's death.

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for compensation as permitted under the 
provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361.

The evidence of record shows that the veteran was admitted to 
a VA hospital for evaluation of shortness of breath and 
swelling in his lower extremities in early October 2000.  The 
initial impression was congestive heart failure, but 
subsequent diagnostic testing, including spirometry, cardiac 
catheterization, echocardiogram, V/Q scan, lower extremity 
noninvasive vascular studies, and a computerized tomography 
(CT) scan of the chest, failed to reveal any significant 
cardiovascular abnormalities or DVT in the lower extremities.  
The veteran's medical history included COPD, hypertension, 
and diabetes mellitus.  The veteran was evaluated for home 
oxygen use and was encouraged to use it for exertion and 
ambulation when he was discharged home in improved condition 
on October 16, 2000.  The final diagnoses were hypoxia with 
bilateral lower lobe infiltrates; COPD; elevated troponin I; 
type II diabetes mellitus; opiate withdrawal, resolved; mild 
anemia; low thyroid stimulating hormone; and hypertension.

The veteran was readmitted to the same VA hospital on October 
27, 2000 with the same symptoms of shortness of breath and 
swelling in his lower extremities.  Again, all diagnostic 
studies failed to reveal any evidence of DVT or any 
significant cardiovascular abnormalities.  A bronchoscope 
biopsy on November 1, 2000 revealed bilateral lobe 
infiltrates and bronchiectasis.  The veteran subsequently 
developed a large pneumothorax requiring insertion of a chest 
tube.  His symptoms resolved with a few days and he was 
discharged on November 6, 2000.

Additional VA medical records in May 2001, indicate that the 
veteran developed right leg edema and was admitted to a 
private hospital in March 2001, where he was diagnosed with 
extensive DVT.  Although the records from this facility were 
requested, only records from March 2007 were received which 
showed continued diagnosis of and treatment for COPD.  
Likewise, additional records from another private facility 
reflect varied medical treatment from 2004 to 2007.  

Thus, as noted above, a VA medical report in May 2001 
indicated that the veteran was diagnosed with DVT at the 
private hospital in March 2001.  However, these private 
records have not been made available to VA, although 
requested.  The VA report is accepted as containing accurate 
information as the veteran was clearly seeking medical 
treatment and an accurate history was pertinent to his care.  
Thus, the Board accepts that this notation was accurate and 
DVT was initially present in March 2001.  There is no 
competent evidence showing that DVT was present prior to that 
time.  

Because this case presented complex medical and unresolved 
factual questions which the Board is precluded from reaching 
its own unsubstantiated medical conclusions, the Board 
previously determined that further development was required.  
See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing 
Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board 
remanded this case for a competent medical opinion.  

The Board requested that the claims file be forwarded to 
appropriate VA physicians specializing in vascular and 
respiratory disorders to determine the relationship, if any, 
between the veteran's current DVT and the medical treatment 
by VA in October and November 2000, and whether the veteran's 
pre-existing respiratory disorder was aggravated by VA 
treatment in November 2000, including whether any treatment 
resulted in an additional respiratory disorder.  The Board 
noted that if the reviewing specialists deemed it to be 
necessary, the veteran was to undergo VA examinations and/or 
appropriate diagnostic testing.  

The vascular examiner was requested to render an opinion as 
to whether it is at least as likely as not that the veteran 
had DVT when he was hospitalized from October 27, to November 
6, 2000, and, if so, whether VA medical personnel failed to 
exercise ordinary skill and care in failing to diagnose 
and/or treat the veteran for DVT at that time.  

The respiratory examiner was requested to render an opinion 
as to whether it is at least as likely as not that the 
veteran's pre-existing COPD was aggravated or otherwise 
worsened; or that he incurred an additional respiratory 
disorder as the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA medical personnel for treatment from 
October 27, to November 6, 2000, or any additional 
respiratory disability was due to an event that was not 
reasonably foreseeable.

In June 2008, a vascular surgeon reviewed the claims file.  
He opined that there was no causal relationship between the 
veteran's care provided by VA during October to November 2000 
hospitalization and his DVT.  Rather, VA provided all 
appropriate due diligence and followed DVT prophylaxis 
including administering the veteran heparin.  

In July 2008, the respiratory specialist examined the veteran 
and performed appropriate testing.  The examiner indicated 
that the veteran had COPD with dyspnea on exertion.  The 
examiner opined that this diagnosis was present prior to his 
VA hospitalization from October to November 2000 and was the 
reason for the hospitalization.  The pneumothorax after 
bronchoscopy appeared to have been appropriately treated and 
was unlikely to have caused any long term sequalae.  The 
examiner stated that the veteran's current symptoms were 
compatible with a diagnosis of COPD and that the record 
indicated that the care received by the veteran appeared 
appropriate and would not have been the result of worsening 
respiratory problems.  In addition, the history of DVT which 
was diagnosed months after his VA care did not appear to be 
related to the care he received by VA.  

In order to establish eligibility under 38 U.S.C.A. § 1151, 
the veteran's medical care by VA must have been a factor and 
the other listed criteria must be met.  That is not the case 
here.

In sum, veteran had COPD with dyspnea on exertion prior to 
his VA care/medical treatment in October and November 2000.  
Although he developed a large pneumothorax, his symptoms 
resolved.  A VA medical specialist opined that the COPD did 
not worsen due to the VA care/medical treatment.  There was 
no additional respiratory disability.  VA exercised the 
appropriate care.  The Board finds the VA medical opinion to 
be probative evidence because it was based on a comprehensive 
review of the record as well as examination of the veteran.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In addition, both VA examiners concluded that the veteran's 
DVT was unrelated to that October to November 2000 VA medical 
care/treatment.  The DVT was diagnosed well after the VA care 
and is not etiologically related thereto.  

Thus, the probative competent medical evidence from both VA 
specialists, and as supported in the prior medical records, 
establishes that VA was not careless or negligent, that VA 
lacked proper skill or made an error in judgment, or that 
there was similar instance of fault on the part of VA.  They 
both concluded that VA exercised proper care.  They concluded 
that the October to November 2000 hospitalization and 
care/medical treatment provided at that time did not result 
in any additional disability.  The preexisting COPD was not 
worsened or aggravated and the DVT developed later, and was 
not related to that the VA treatment.  Thus, because no 
additional disability, including residuals of a pneumothorax 
and DVT, has been identified as being due to VA treatment or 
care, it necessarily follows that such claimed disability was 
not due to an event that was not reasonably foreseeable.  

Therefore, the Board finds that the veteran had COPD when he 
underwent VA medical care/treatment from October 27, to 
November 6, 2000, but that COPD did not increase in severity 
and was not worsened by that VA treatment, including the 
pneumothorax; the veteran has no residual additional 
disability due to that VA medical care/treatment.  Further, 
the veteran developed DVT of the right lower extremity in 
March 2001; however, the competent medical evidence of record 
shows that the DVT was not present when the veteran had VA 
medical care/treatment from October 27, 2000, to November 6, 
2000, and, thus, is not the result of that medical 
care/treatment.  

Accordingly, the criteria for entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for claimed 
pneumothorax residuals and DVT due to treatment by VA have 
not been met.

In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for claimed pneumothorax residuals and DVT 
due to treatment by the Department of Veterans Affairs is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


